ke - department of the treasury internal_revenue_service washington d c government entin es uil division date jan contact person identification_number telephone number employer_identification_number legend a b m n p r x a t vv zz dear sir or madam this is in response to ruling requests involving issues under sec_512 and sec_4941 of the code specifically we are responding to your ruling requests concerning unrelated_business_taxable_income as well as self-dealing the trustees of four charitable_remainder unitrusts m n o and p referred to hereafter as the crts propose to create and provide funds for a foreign_corporation with this funding the foreign_corporation will purchase interests in u s partnerships funds the foreign_corporation will be wholly owned by the crts collectively and will be treated as a corporation for u s income_tax purposes the foreign_corporation will manage certain investments contributed to it by the crts and is expected to purchase among other investments an interest in one or more u s partnerships funds which will manage a portfolio of securities and use debt financing to partially fund its acquisitions of those investment_assets the debt-financed_income will be distributed to the foreign_corporation which may in turn distribute it to the crts the foreign_corporation will purchase investment_assets with contributed cash from the crts or from borrowing each of m n o and p was created by a and b under different trust instruments they are the donors substantial contributors to each crt the income_beneficiary of each crt is a and b the trustee of each of the crts is a commercial bank and one of the children of a or a and b the unitrust_amount payable to the income beneficiaries varies from trust to trust in a range of percent to percent each crt provides that on the death of both donors the remainder will be distributed to r a private_foundation created by a and b each crt was originally funded with shares of stock of x corporation a publicly traded company r is a corporation organized under the law of state t and was created by a and b who are the substantial contributors r received exemption from tax under sec_501 from the service and was classified as a private_foundation by a letter issued in a the foreign_corporation will be governed by the laws of foreign_country v it will be treated as a corporation for u s income_tax purposes all corporate formalities with respect to the foreign_corporation will be followed the status of the foreign_corporation and its assets as separate from the crts and their assets will be observed and the foreign_corporation will not act as the agent for any of the crts or the crts’ trustees none of the entities will incur debt in order to create and fund the foreign_corporation it is anticipated that the funds will acquire and actively manage a diverse portfolio of securities it is also anticipated that the funds will use debt financing to partially fund its acquisition of assets such debt financing would result in income that is considered unrelated_business_taxable_income for purposes of sec_511 and sec_664 of the code if it were incurred directly by the crts the debt-financed_income will be distributed to the foreign_corporation and the foreign_corporation may either reinvest the amount or distribute some portion to the crts as a dividend the trustees of the crts represent that they have a number of business purposes for establishing the foreign_corporation and pooling the assets of the crts such reasons include the fact the foreign_corporation may manage and administer the crts’ investments as a group this will help minimize the administrative and advisor costs of investing help diversify assets and gain access to additional investment opportunities further the use of the foreign_corporation will provide an additional layer of limited_liability protection for the crts against liabilities in the evolving area of lender liability and against other liabilities the foreign_corporation provides greater flexibility for investment in that stock of the corporation may be more readily transferred than other investment forms by a letter dated date the crts provided additional information it is expected that each crt will contribute to the foreign_corporation an amount equal to ten to twenty percent of each crts’ total value the total value of all contributions is approximately z the crts expect to contribute only cash to the foreign_corporation the letter of date further provides that there will be no special voting rights in the foreign_corporation the voting rights will be strictly proportional to the equity_interest held by each crt the equity_interest of each crt in the foreign_corporation after the asset transfers by the crts varies from trust to trust m n o and p have requested the following rulings of our office the foreign corporation’s distributive_share of a fund’s income and gains under sec_704 will not constitute unrelated_business_taxable_income to any of the crts the amounts distributed by a fund to the foreign_corporation will not constitute unrelated_business_taxable_income to any of the crts the amounts distributed by the foreign_corporation to the crts will not constitute unrelated_business_taxable_income to any of the crts the amounts of subpart_f_income derived by the crts from their ownership of the foreign_corporation will not constitute unrelated_business_taxable_income to any of the crts the formation and operation of the foreign_corporation as set forth above will not constitute an act of self-dealing under sec_4941 law and analysis ruling_request sec_1 and sec_511 of the code imposes a tax upon the ubti of organizations exempt from tax under sec_501 of the code sec_512 of the code defines ubti as the gross_income derived from an unrelated_trade_or_business regularly carried on less allowable deductions and subject_to certain modifications sec_512 of the code provides that dividends received or accrued shall be excluded from ubti sec_512 of the code provides that notwithstanding the general exclusion of dividends from ubti dividends and other passive_investment_income derived from certain debt- financed property and corresponding deductions are included as an item_of_gross_income derived from an unrelated_trade_or_business in an amount ascertained under sec_514 of the code sec_512 of the code as amended by the taxpayer_relief_act_of_1997 provides that certain items of income received from a controlled_entity will be considered to be derived from an unrelated_trade_or_business dividends are not included among the items of income covered by sec_512 of the code we yes sec_512 of the code added by the small_business job protection act of provides that any amount included in gross_income under sec_951 shall be included as an item_of_gross_income derived from an unrelated_trade_or_business to the extent that the amount so included is attributable to insurance_income as defined in sec_953 of the code sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall subject_to the exceptions additions and limitations contained in subsection b include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the performance of exempt purposes or functions sec_514 of the code provides that the term unrelated_business_income includes unrelated_debt-financed_income from investment_property the investment_income included is proportionate to the debt on the property sec_514 of the code provides that the term debt-financed_property means any property which is held to produce income and with respect to which there is acquisition_indebtedness at any time during the taxable_year sec_664 of the code provides that a_trust is exempt from income taxes for any taxable_year unless the trust has ubti for such year if the trust has ubti for any taxable_year then the trust is not exempt from taxes and is subject_to taxation under the normal rules of subchapter_j of the code the house ways_and_means_committee report on the small_business job protection act of in describing sec_512 states that income inclusions under subpart_f have been characterized as dividends for unrelated_business_income_tax purposes sec_951 through comprise subpart_f - controlled_foreign_corporations sec_951 provides that a united_states_shareholder of a controlled_foreign_corporation must include in gross_income his pro_rata share of the controlled foreign corporation’s subpart_f_income for the year even if not distributed sec_954 of the code provides that subpart_f_income includes investment_income prior to the enactment of sec_512 of the code in it was unclear whether exempt_organizations that conducted insurance activities through a foreign_corporation were subject_to u s tax with respect such activities the internal_revenue_service issued a series of private letter rulings stating that amounts distributed by the controlled_foreign_corporation and thus includible in its shareholders’ income under subpart_f were characterized as dividends for unrelated_business_income_tax purposes and thus were not taxed but a private_letter_ruling to the contrary was also issued plr sec_512 of the code was enacted to provide that where a controlled_foreign_corporation is insuring third-party risks providing insurance to entities other than the exempt_organization which controls the controlled_foreign_corporation and certain related parties the income from that activity will be taxable as unrelated_business_income the house ways_and_means_committee report on the new provision discusses favorably the rulings issued by the service which characterized subpart_f inclusions as dividends and thus not taxable as unrelated_business_income the committee report also refers unfavorably to ruling which used a look through rule to characterize subpart_f_income in the case at hand the income derived by the foreign_corporation from the fund will not originate from insurance activities as defined in sec_953 of the code it appears clear that congress intended such noninsurance income to be treated as dividend income when paid or deemed distributed to shareholders of controlled_foreign_corporations under sec_512 sec_512 and sec_514 income from the fund would be ubit to the crts if received directly by them because it is debt-financed_income however here the income will be distributed to the crts indirectly through the foreign_corporation which will pay dividends to the crts dividend income is not taxable under sec_512 of the code further the crts have not themselves incurred debt in financing their interest in the foreign_corporation and thus such dividend income is not debt-financed_income described in sec_514 of the code based on the information submitted we rule as follows the foreign corporation’s distributive_share of the funds’ income and gains under sec_704 will not constitute unrelated_business_taxable_income to any of the crts m n o or p the amounts distributed by the fund to the foreign_corporation will not constitute unrelated_business_taxable_income to any of the crts m n o or p the amounts distributed by the foreign_corporation will not constitute unrelated_business_taxable_income to any of the crts m n o or p the amounts of subpart_f_income derived by the crts from their ownership of the foreign_corporation will not constitute unrelated_business_taxable_income to any of the crts m n o or p ruling_request sec_4941 a of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines the term self-dealing to include a sale_or_exchange of property between a private_foundation and a disqualified_person section d e of the code defines the term self-dealing to include a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 and sec_507 of the code defines the term disqualified_person to include a substantial_contributor to the foundation sec_4946 of the code defines the term disqualified_person to include a_trust or estate in which persons described in paragraph a b c or d own more than percent of the beneficial_interest sec_4947 of the code provides in essence that a split interest trust meeting certain requirements including a charitable_remainder_trust is subject_to the prohibitions of sec_4941 of the code other provisions of chapter of the code and other specified sections of the code sec_53_4941_d_-1 of the regulations provides in part that the term self-dealing does not include a transaction between a private_foundation and a disqualified_person where the disqualified_person status arises only as a result of such transaction sec_53 d -2 f provides in part that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing the crts own the stock of foreign_corporation a and b as substantial contributors to each crt are disqualified persons to the crts since the value of their income_interest with respect to the crt payment is likely to exceed percent each crt is a disqualified_person to one another a and b are deemed to own the stock of the foreign_corporation by virtue of the ownership of the foreign_corporation by the crts sec_267 and the regulations thereunder thus the foreign_corporation is a disqualified_person at the conclusion of the equity ownership transfers to the crts in this case p and the related crts are investing only cash in the corporation there is no non- sec_664 disqualified_person involved in this transaction and related private_foundation r will not be a participating investor the investments by the crts are not benefiting any disqualified persons other than themselves the transaction is comparable to one in which p would be the only charitable_remainder_trust investor accordingly the four crts’ investment activity in the foreign_corporation does not constitute an act of self-dealing accordingly we rule as follows the formation and operation of the foreign_corporation as set forth in this request will not constitute an act of self-dealing under sec_4941 of the code with respect to m n o or p pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the person that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as precedent this ruling does not purport to rule on any other issue or code section not addressed herein sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
